DETAILED ACTION
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Amended claim 10 as follows:
10. (Currently Amended) The ball joint of claim 1, wherein the exterior surface comprises a flange extending radially outward from and circumferentially around the exterior surface proximate the outer axial end, the flange having a shoulder facing axially towards the inner axial end and having an outer circumferential surface; and
	wherein a section of the anti pull-out collar is disposed axially between the bearing housing and the flange.
EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE
	Claims 1-7, 9-19, 21-24 are allowed. The following is an Examiner’s statement of reasons for allowance:
	Regarding claims 1-7, 9-19, 23, Ueno et al. (US 5,267,805) discloses nearly all of the limitations of the ball joint that is claimed, including an outer race, an inner member, and an anti pull-out collar. However, Ueno fails to disclose wherein the ball joint is installed in a receiving area of a bearing housing, nor do they fairly show or suggest a modification to have the ball joint be installed in a housing, as the ball joint of Ueno is a part of an integrally formed stabilizer link which does not need or require a housing to contain the outer race, and such a modification would not be obvious.
	Regarding claims 21-22, see reasons set forth in the prior action dated May 9th, 2022. See page 9.
	Regarding claims 24, Ueno (see Embodiment 2 in Fig. 5-6) discloses nearly all of the limitations of the ball joint that is claimed, including an outer race, an inner member, and an anti pull-out collar with an inside surface having a profile defined by a first section having a first inside diameter and a second section having a second inside diameter that is less than the first inside diameter. However, Ueno fails to disclose at least one of the first inside diameter and the second inside diameter has an interference fit on the exterior surface of the outer race, as the inside diameters have a threaded fit with the exterior surface, not an interference fit. Ueno fails to fairly show or suggest a modification to have the first or second inside diameters to be in interference fit on the exterior surface, as this embodiment is specific to the collar having a threaded connection with the outer race therefore would not function as intended. Such a modification would not be obvious.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on States of Reasons for Allowance”.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN J BAYNES whose telephone number is (571)270-1852. The examiner can normally be reached M-F 8:30AM-4:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on 571-270-5281. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/K.J.B./Examiner, Art Unit 3678                                                                                                                                                                                                        
/Josh Skroupa/Primary Examiner, Art Unit 3678